    Case: 1:21-cv-02003 Document #: 31 Filed: 08/04/21 Page 1 of 7 PageID #:2117


                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS

SNEAKER MATCH, LLC,
an Arizona Limited Liability Company,

        Plaintiff,                                    Case No.: 1:21-cv-02003

                 v.
                                                      Honorable Matthew F. Kennelly
hare8tees.com, et al,

        Defendants.
______________________________________________________________________________

                                   DEFAULT JUDGMENT

          Before the Court is Plaintiff’s Motion for Default and Default Judgement. Plaintiff

  initiated this action by identifying Defendants listed on Schedule A, has supplemented the

  named defendants through discovery, and now seeks entry of Default and Default Judgment

  against those Defendants identified at Exhibit 1 to this Order (the “Defaulting Defendants”);

          This Court has previously entered a temporary restraining order and preliminary

  injunction against the Defaulting Defendants, including a domain name transfer and asset

  restraining order. Plaintiff has properly completed service of process on the Defaulting

  Defendants by completing service consistent with this Court’s prior orders, including email

  service and through internet publication, being reasonably calculated under all the

  circumstances to apprise the Defaulting Defendants of the pendency of this action and

  affording them the opportunity to answer or otherwise defend;

          None of the Defaulting Defendants have answered or otherwise defended in response

  to Plaintiff’s Complaint and the time for answering having expired;

          THIS COURT HEREBY FINDS that the Defaulting Defendants are liable for

  common law trademark infringement (15 U.S.C. § 1125), willful federal trademark

  infringement and counterfeiting (15 U.S.C. § 1114), cybersquatting (15 U.S.C. § 1125(d)),


                                               1
      Case: 1:21-cv-02003 Document #: 31 Filed: 08/04/21 Page 2 of 7 PageID #:2118


     and copyright infringement (17 U.S.C. § 504), as detailed at Exhibit 1;

               IT IS HEREBY ORDERED that Plaintiff’s Motion for Entry of Default and Default

     Judgment is GRANTED in its entirety, that Defaulting Defendants are deemed in default and

     that this Judgment is entered against the Defaulting Defendants.

          IT IS FURTHER ORDERED that:

1.        Defaulting Defendants, their affiliates, officers, agents, servants, employees, attorneys,

          confederates, and all persons acting for, with, by, through, under or in active concert

          with them be permanently enjoined and restrained from:

          a.       using Plaintiff’s Sneaker Match Marks or any reproductions, counterfeit copies

                   or colorable imitations thereof in any manner in connection with the distribution,

                   marketing, advertising, offering for sale, or sale of any product that is not a

                   genuine Sneaker Match product or not authorized by Sneaker Match to be sold

                   in connection with the Sneaker Match Marks;

          b.       reproducing, importing, distributing copies of, making derivative works of, or

                   publicly displaying the Sneaker Match Copyrighted Designs in any manner

                   without the express authorization of Sneaker Match;

          c.       passing off, inducing, or enabling others to sell or pass off any product as a

                   genuine Sneaker Match product or any other product produced by Sneaker

                   Match, that is not Sneaker Match’s or not produced under the authorization,

                   control or supervision of Sneaker Match and approved by Sneaker Match for sale

                   under the Sneaker Match Marks, Collection Marks, and/or the Sneaker Match

                   Copyrighted Designs;

          d.       committing any acts calculated to cause consumers to believe that Defaulting

                   Defendants’ products are those sold under the authorization, control or


                                                    2
     Case: 1:21-cv-02003 Document #: 31 Filed: 08/04/21 Page 3 of 7 PageID #:2119


                supervision of Sneaker Match, or are sponsored by, approved by, or otherwise

                connected with Sneaker Match;

       e.       further infringing the Sneaker Match Marks and/or the Sneaker Match

                Copyrighted Designs and damaging Sneaker Match’s goodwill; and,

       f.       manufacturing, shipping, delivering, importing, holding for sale, transferring or

                otherwise moving, storing, distributing, returning, or otherwise disposing of, in

                any manner, products or inventory not manufactured by or for Sneaker Match,

                nor authorized by Sneaker Match to be sold or offered for sale, and which bear

                any of Plaintiff’s trademarks, including the Sneaker Match Marks or any

                reproductions, counterfeit copies or colorable imitations thereof and/or which

                bear the Sneaker Match Copyrighted Designs.

2.     The domain name registrars, including, but not limited to, GoDaddy Operating Company

       LLC (“GoDaddy”), Name.com, Namecheap Inc. (“Namecheap”), NameSilo LLC,

       Porkbun LLC, and Google, LLC, within five (5) business days of receipt of this Order

       shall permanently transfer the domain names identified on Exhibit 1 (the “Domain

       Names”) to Plaintiff’s control, including unlocking and changing the registrar of record

       to a registrar of Plaintiff’s selection, and the domain name registrars shall take any steps

       necessary to transfer the Domain Names to a registrar of Plaintiff’s selection or cancel

       the registrations and make them inactive;

3.     Those in privity with Defaulting Defendants and with actual notice of this Order,

       including any online marketplaces such as Etsy, eBay, or Amazon, and domain name

       registrars, shall within five (5) business days of receipt of this Order:

            a. Disable and cease providing services for any accounts through which the

               Defaulting Defendants engage in the sale of counterfeit and infringing goods using


                                                 3
 Case: 1:21-cv-02003 Document #: 31 Filed: 08/04/21 Page 4 of 7 PageID #:2120


         the Sneaker Match Marks, including any accounts associated with the Defaulting

         Defendants listed at Exhibit 1;

     b. Disable and cease displaying any advertisements used by or associated with

         Defaulting Defendants in connection with the sale of counterfeit and infringing

         goods using the Sneaker Match Marks;

     c. Take all steps necessary to prevent links to the Domain Names identified on

         Exhibit 1 from displaying in search results, including but not limited to removing

         links to the Domain Names from any search index;

4.   Pursuant to 15 U.S.C. § 1117(c)(2), Plaintiff is awarded statutory damages from each

     of the Defaulting Defendants so identified on Exhibit 1 in the amount of $500,000 per

     infringement of Plaintiff’s Sneaker Match Marks for willful use of counterfeit Sneaker

     Match Marks;

5.   Pursuant to 15 U.S.C. § 1117(d), Plaintiff is awarded statutory damages from each of

     the Defaulting Defendants in the amount of $100,000 per infringing domain name so

     identified on Exhibit 1;

6.   Pursuant to 17 U.S.C. § 504, Plaintiff is awarded statutory damages from each of the

     Defaulting Defendants so identified on Exhibit 1 for the infringement of the Sneaker

     Match Copyrighted Designs;

7.   PayPal, Inc. (“PayPal”), Stripe, Inc., (“Stripe”), any banking institutions, and any other

     service providers shall, within two (2) business days of receipt of this Order,

     permanently restrain and enjoin any accounts connected to the Defaulting Defendants,

     including any accounts owned by or linked to Defaulting Defendants via email

     addresses and domain names identified through third party discovery, as identified on

     Exhibit 1 (“Restrained Accounts”) from transferring or disposing of any money or


                                            4
 Case: 1:21-cv-02003 Document #: 31 Filed: 08/04/21 Page 5 of 7 PageID #:2121


      other of Defaulting Defendants’ assets.

8.    All monies in the Defaulting Defendants’ restrained financial accounts, including the

      Restrained Accounts, are hereby released to Plaintiff as partial payment of the above-

      identified damages, and PayPal is ordered to release to Plaintiff (through Plaintiff’s

      counsel) the amounts from Defaulting Defendants’ PayPal accounts within ten (10)

      business days of receipt of this Order.

9.    Until Plaintiff has recovered full payment of monies owed to it by any Defaulting

      Defendants, Plaintiff shall have the ongoing authority to serve this Order on PayPal,

      Stripe, and other third-party service providers in the event that any new accounts or

      assets controlled or operated by Defaulting Defendants are identified. Upon receipt of

      this Order, any service providers served with this Order shall, within two (2) business

      days:

      a. Locate all accounts and funds connected to Defaulting Defendants, including but

         not limited to any PayPal, Stripe, and bank accounts;

      b. Restrain and enjoin such accounts from receiving, transferring, or disposing of any

         money or other of Defaulting Defendants’ assets; and

      c. Release all monies restrained in Defaulting Defendants’ PayPal accounts to

         Plaintiff as partial payment of the above-identified damages within ten (10)

         business days of receipt of this Order.

10.   Until Plaintiff has recovered full payment of monies owed to it by any Defaulting

      Defendants, Plaintiff shall have the ongoing authority to serve this Order on any banks,

      savings and loan associations, or other financial institutions (collectively the

      “Financial Service Providers”) in the event that any new financial accounts controlled

      or operated by Defaulting Defendants are identified. Upon receipt of this Order the


                                            5
   Case: 1:21-cv-02003 Document #: 31 Filed: 08/04/21 Page 6 of 7 PageID #:2122


        Financial Service Providers shall within two (2) business days;

        a. Locate all accounts and funds connected to Defaulting Defendants, including but

            not limited to any PayPal accounts;

        b. Restrain and enjoin such accounts from receiving, transferring, or disposing of any

            money or other of Defaulting Defendants’ assets; and

        c. Release all monies restrained in Defaulting Defendants’ accounts to Plaintiff as

            partial payment of the above-identified damages within ten (10) business days of

            receipt of this Order.

                                                          IT IS SO ORDERED.

Dated: 8/4/2021
                                                          ____________________________
                                                          Honorable Matthew F. Kennelly
                                                          United States District Court Judge




                                             6
Case: 1:21-cv-02003 Document #: 31 Filed: 08/04/21 Page 7 of 7 PageID #:2123




                                    7
